DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 4/22/2022 is acknowledged. Claims 1-2, 11-19, 21-25 and 38 are pending in this application. Claims 18 and 19 have been previously withdrawn. Accordingly, claims 1-2, 11-17, 21-25 and 38 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Claim Objections
Claims 1, 21, 25, and 38 are objected to because of the following informalities:   
The periods after each of the steps in claims 1, 25, and 38 should be removed as per MPEP 608.01. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). For example, in claims 1, 25, and 38, the period in the recitation “a.” should be removed. The recitation “a.” should be changed to “a)”. Similarly, in claims 1, 25, and 38, the period in the recitation “b.” and “c.” should be removed. The recitation “b.” and “c.” should be changed to “b)” and “c)”.
In claim 21, the parenthesis in the recitation “(%w/w)” should be removed. Thus, the recitation “(%w/w)” should recite “%w/w”.
Appropriate correction is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-12, 14-17, 21-24, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) in view of IOI OLECHEMICAL (IOI Oleo GmbH, Jan. 01, 2018, PP 1-2). 
Hill et al. throughout the reference teaches non-aqueous high concentration reduced viscosity suspension formulation and methods of making and using them (Abstract). It teaches the formulation comprises a vehicle comprising a hydrophobic agent and a viscosity reducing agent and a bioactive molecule (Para 0017).   
Hill in Example 3 of the reference shows stability of lyophilized bioactive molecules in non-aqueous vehicles. It discloses in Example 3 the formulation comprises ethyl oleate (i.e. a viscosity reducing agent (see Para 0029)) and sesame oil (i.e. a hydrophobic agent (see Para 0024)). Hill further teaches lyophilized anti-TNF-alpha antibody powders (i.e. monoclonal antibody) were added to final protein content of 10 or 20% (w/w), which corresponded to 53.6 or 107.2 mg/mL anti-TNF-alpha antibody concentration (Example 3). In the preparation of particles of the bioactive molecules, Hill teaches the lyophilized protein or monoclonal antibody (mAB) powder was further ground and the grinding/seizing process produced protein or mAB particles with particle size of 0.2-250 micron (Para 0068). It also discloses the particles of human anti-TNF-alpha monoclonal antibodies were prepared using a spray drying process (Para 0069, 0071). Further, Hill teaches a pharmaceutically acceptable excipient such as sucrose was also added to the protein (Para 0067 and Table 5). The reference discloses a suspension formulation which, as discussed above, comprises a hydrophobic agent and viscosity reducing agent as the vehicle and a bioactive molecule in the form of powder and thus necessarily reads on the solid protein having solubility of less than 1 mg in 10,000 mL in the hydrophobic agent and the viscosity reducing agent since the protein is suspended in the vehicle and would not solubilize. Also, Hill discloses that suspension formulation as used herein means that the bioactive molecule is insoluble in the vehicle (Para 0040). Hill also teaches the formulation of the invention have injection force equal to or below 45 Newton (Para 0043). 
With respect to the amount of protein recited in the instant claims, even though the amount taught in example 3 of Hill does not read on the amount recited in the instant claims, Hill does teach that the concentration of the bioactive molecule may be between 50-1000 mg/mL (Para 0038), which overlaps the amount recited in the instant claims. This amount taught by Hill also reads on the concentration of the protein recited in instant claim 21 and the weight ratio recited in instant claim 15. 
	With respect to the viscosity reducing agents recited in instant claims, even though Hill does not expressly disclose the instantly recited agents in the particular example discussed above, it does teach that exemplary viscosity reducing agents include benzyl alcohol, ethanol and N-methyl-2-pyrolidone (Para 0029). 
The teachings of Hill have been set forth above. Hill teaches medium chain triglycerides (MCT) as exemplary hydrophobic agents that can be included in the formulation. It also teaches the viscosity of medium chain triglycerides as being 27.12 cP, where 1 cP = 1 mPa-s (Para 0024-0025, Table 1 and Table 6). Hill does not explicitly teach the particular hydrophobic agent (e.g. miglyol) as instantly claimed. However, this deficiency is cured by Olechemical. 
	Olechemical teaches Miglyol 812 N as being a medium chain triglyceride (see Product specification, Pg. 2). Further, it discloses the viscosity of Miglyol 812 N is 25-33 mPas (see Product specification, Pg. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Olechemical and use Miglyol 812 N as the hydrophobic agent. One would have been motivated to do so and with reasonable expectation of success because Hill teaches medium chain triglycerides along with the viscosity as exemplary hydrophobic agents that can be included in the formulation and Olechemical teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill.   
With respect to the amount of protein and the weight ratio, as discussed supra, the prior art teaches a range of the amount of protein which overlaps with the instantly claimed amount.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the viscosity reducing agent recited in instant claims, as discussed supra, the prior art teaches the instantly claimed viscosity reducing agents as exemplary viscosity reducing agent. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 11-12, 13, 14-17, 21-24, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) in view of IOI OLECHEMICAL (IOI Oleo GmbH, Jan. 01, 2018, PP 1-2) as applied to claims 1-2, 11-12, 14-17, 21-24, 25 and 38 above and further in view of Stevenson et al. (US 2002/0065399 A1; May 30, 2002).  
The teachings of Hill and Olechemical have been set forth above. Hill discloses that the bioactive molecule may be formulated with excipients which, for example, mitigate aggregation and oxidation of the bioactive molecule. It teaches such excipients are for example amino acids. The reference does not expressly teach powder or bioactive molecule is formulated specifically with trileucine as recited instant claim 13. However, this deficiency is cured by Stevenson. 
Stevenson teaches spray dried powder compositions under conditions which protect the protein from aggregation (see Title, Abstract). It teaches that a high protein concentration is desired in spray dried particles and that stabilizers are typically very effective in protecting the protein during spray drying (Para 0075). It disclosed that trileucine is an effective stabilizer excipient (Para 0016 & 0159). It further teaches that the trileucine formulation showed a decrease in aggregation at the higher concentration (Para0203).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Stevenson and formulate the powder using trileucine as instantly recited. One would have been motivated to do so because, as discussed supra, Stevenson teaches that trileucine is an effective stabilizing excipient and showed a decrease in aggregation of protein in high concentration. One would have had a reasonable expectation of success because both Stevenson and Hill teach spray dried powder with high concentration of protein and inclusion of excipients (e.g. amino acids) to mitigate aggregation. Stevenson further teaches trileucine as an effective stabilizing excipient and decreases aggregation, which provides motivation to one skilled in the art to incorporate this excipient into the formulation of Hill.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 4/22/2022 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that miscibility of two substances does not, alone, render them suitable for use as a formulation for a therapeutic protein and Hill used miscibility as only one measure of suitability and proceeds to assess additional features of potential vehicles. Applicant argued that in Table 4 of Hill, the tested viscosity reducing agents yielded varying results and ethanol was demonstrated to have far greater ability to reduce viscosity of sesame oil, and was selected for further testing, even though in Table 3 linoleic acid was shown to be more miscible with sesame oil than ethanol was. It was argued that, therefore, the argument that the miscibility of ethanol and ethyl acetate with Miglyol 812N described in IOI Olechemical creates the expectation in a POSA that these combinations will be effective formulations is inaccurate, at least in part because miscibility is only one necessary but insufficient property, and does not indicate the suitability of a combination.
In response, firstly it is argued that Hill does not state anywhere that ethanol was selected for further testing because ethanol demonstrated a greater ability to reduce viscosity of sesame oil but rather Hill in paragraph 0066 states that since sesame oil, ethyl oleate, ethanol and isopropyl alcohol have been used in marketed parenteral products, they were selected for further testing. Nowhere in the reference does Hill teach away from using viscosity reducing agents that exhibited lesser ability to reduce viscosity of sesame oil when compared to ethanol. For example, in paragraph 0075 of example 3, Hill states that addition of viscosity reducing agent ethyl oleate into sesame oil or replacing sesame oil with medium chain triglyceride had no effect on protein stability within 4 weeks of storage time. Even though ethyl oleate in Table 4 of Hill appears to have lesser ability to reduce viscosity of sesame oil compared to ethanol, Hill suggests using ethyl oleate had no effect on protein stability. Additionally, the examiner points out that the instant claims do not require that hydrophobic agent and viscosity reducing agent be immiscible or the viscosity reducing agents having a particular amount of viscosity reduction.      
Applicant further argued that viscosity reduction is also only one property of a suitable agent for a therapeutic protein formulation and Hill further goes on to test the storage stability of a therapeutic protein and the injection force. 
In response, as discussed supra, Hill states that addition of viscosity reducing agent ethyl oleate into sesame oil or replacing sesame oil with medium chain triglyceride had no effect on protein stability within 4 weeks of storage time (Para 0075). Even though ethyl oleate in Table 4 of Hill appears to have lesser ability to reduce viscosity of sesame oil compared to ethanol, Hill states using ethyl oleate had no effect on protein stability. Thus, this suggests that one skilled in the art would have a reasonable expectation of using the listed viscosity reducing agents such as ethanol of Hill to attain storage stability of a therapeutic protein. Also, as discussed in the 103 rejections above, Hill teaches the formulation of the invention have injection force equal to or below 45 Newton (Para 0043), which reads on the injection force recited in the instant claims. 
Applicant again argued that the claimed hydrophobic agent and viscosity reducing agents are mentioned in a laundry list which is not finite as the examiner argued and that one skilled in the art would not be motivated to select the claimed components from the laundry list in Hill. 
In response, applicant is again directed to paragraph 0075 in example 3 of Hill which exemplifies using sesame oil as the hydrophobic agent and teaches replacing sesame oil with medium chain triglyceride had no effect on protein stability within 4 weeks of storage time. Olechemical reference teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill with a reasonable expectation of success because Hill teaches replacing sesame oil with medium chain triglyceride had no effect on protein stability within 4 weeks of storage time. Also, Hill discloses a finite list of around 40 exemplary viscosity reducing agents to choose from in paragraph 0029. Thus, it would have been obvious to one skilled in the art to replace sesame oil with a medium chain triglyceride such as Miglyol 812N and choose a viscosity reducing agent from the finite list of exemplary viscosity reducing agents disclosed in Hill.  
Applicant argued that the sole claimed viscosity reducing agent recited in claim 25 is benzyl alcohol, which is not described in IOI Olechemical and neither Hill nor IOI Olechemical provide any teaching suggesting that benzyl alcohol would be expected to form a suitable formulation in combination with any given hydrophobic agent. 
In response, as discussed supra, Hill discloses benzyl alcohol as one of the exemplary viscosity reducing agent that can be used in the formulation (Para 0029 of Hill) and it would have been obvious to one skilled in the art to select benzyl alcohol from the finite list of viscosity reducing agent disclosed in Hill along with the medium chain triglyceride such as Miglyol 812N.  
Applicant argued that the specification demonstrates the use of benzyl alcohol leads to superior protein recovery compared to other viscosity reducing agents such as ethanol, ethyl lactate and benzyl benzoate and pointed to FIG. 7, para 0042 and 0115.
In response, it is argued that the data in FIG. 7 shows there being a very slight increase (around 1% or less) of benzyl alcohol (BA) compared to ethyl lactate (EL) and benzyl benzoate (BB) in terms of relative percentage of protein having native conformation. Even when compared with ethanol, there is only around 6-7% increase of relative percentage of protein having native conformation with benzyl alcohol. Applicant have not shown whether this slight increase is of any practical and statistical significance in terms protein retaining native conformation. Additionally, FIG. 7 shows 25% benzyl alcohol having a higher percentage of native conformation compared to 75% benzyl alcohol. 75% of benzyl alcohol has a percentage of native conformation which is lower than ethyl lactate and benzyl benzoate. The instant claims do not recite any particular concentration of benzyl alcohol and the data in FIG. 7 does not show any unexpected results over a wide range of concentrations of benzyl alcohol. 
With respect to the Stevenson reference, applicant argued that Stevenson does not cure the deficiencies of Hill in view of IOI Olechemical.
In response, applicant is respectfully directed to examiner’s argument above regarding Hill and IOI Olechemical.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616